DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-30 are pending. Claims 1, 22, and 30 have been amended as per Applicants' request.

Papers Submitted
It is hereby acknowledged that the following papers have been received and placed of record in the file:
Amended Claims as filed on September 13, 2022
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 14, 2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, 9-12, 14-19, 22-26, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moyer et al. (US 2012/0215989) (hereinafter Moyer) (published August 23, 2012) in view of Ueda (US 2016/0029118) (hereinafter Ueda) (published January 28, 2016).
Regarding Claims 1, 22, and 30, taking claim 1 as exemplary, Moyer discloses the integrated circuit comprising: first and second interfaces;
“The processor core 10 and the processor core 12 can communicate with the global MPU 30 via the interconnect 20. In particular, interconnect 20 may conduct signals to provide REQUEST INFORMATION 90, PERMISSION INFORMATION 92, and REQUEST ATTRIBUTES 94” (Moyer [0030] interconnect 20 includes multiple interfaces to conduct the multiple signals)

an internal addressable space comprising a plurality of address ranges; and
“Each region descriptor in the global MPU 30 defines an address range, and permission information for each potential bus master” (Moyer [0036])

a control unit; wherein each of the first and second interfaces is coupled to the internal addressable space via the control unit,
“The global MPU 30, operating in a similar manner as the local MPU 60, can further determine if the access request includes privileges necessary to access the memory location specified by the address. Having approved the access request, the global MPU 30 can access the desired location at the memory device 40 or the slave device 42 and return the requested data information to the BIU 80 and then data processing logic module 70 via the signal RDATA over the interconnect 20. In some embodiments, the global MPU 30 may not handle the actual transfer of data, but instead act as an access gate to memory 40 and slave device 42” (Moyer [0031])

wherein the control unit is configurable in a first state in which the control unit is configured to allow or deny the second interface access to a subset of the plurality of address ranges of the internal addressable space.
“Before transmitting the memory access request external to the processor core 10, local MPU 60 can determine whether to allow or deny the access based on values of request attributes associated with the request. If the local MPU 60 determines that request indicators accompanying the request meet the requirements of accessibility indicators maintained by the local MPU 60, the memory access request is provided to the BIU 80” (Moyer [0032])

But does not explicitly state an integrated circuit configured to drive an audio transducer, a data interface configured to receive audio data; and an output terminal configured to couple to the audio transducer; and wherein the integrated circuit is configured to process the audio data received at the data interface and transmit processed audio data to the audio transducer via an audio signal path from the data interface to the audio transducer.
Ueda discloses an integrated circuit configured to drive an audio transducer,
“FIG. 2 shows a circuit for implementing the demonstration system of FIG. 1. A Bluetooth controller IC 202, such as a CSR8670, serves as both the Bluetooth interface circuitry and as a general microcontroller for the product, corresponding to both the controller 22 and the wireless interface 24 in FIG. 1. Additional components of the wireless interface, such as an antenna, are conventional and not shown. A headphone amplifier IC 204, such as a TI TPA6141A2, amplifies input audio signals to provide amplified output audio signals to a stereo pair of speakers 206, corresponding to the speaker set 26 in FIG. 1” (Ueda [0018])

a data interface configured to receive audio data; and
“A first wired interface 210, such as a USB header, provides power 211 and data 213 to the controller 202. Audio signals 212, 214 are provided from the controller 202 to the amplifier 204” (Ueda [0018])

an output terminal configured to couple to the audio transducer; and
“A headphone amplifier IC 204, such as a TI TPA6141A2, amplifies input audio signals to provide amplified output audio signals to a stereo pair of speakers 206, corresponding to the speaker set 26 in FIG. 1” (Ueda [0018])

wherein the integrated circuit is configured to process the audio data received at the data interface and transmit processed audio data to the audio transducer via an audio signal path from the data interface to the audio transducer.
“FIG. 2 shows a circuit for implementing the demonstration system of FIG. 1. A Bluetooth controller IC 202, such as a CSR8670, serves as both the Bluetooth interface circuitry and as a general microcontroller for the product, corresponding to both the controller 22 and the wireless interface 24 in FIG. 1. Additional components of the wireless interface, such as an antenna, are conventional and not shown. A headphone amplifier IC 204, such as a TI TPA6141A2, amplifies input audio signals to provide amplified output audio signals to a stereo pair of speakers 206, corresponding to the speaker set 26 in FIG. 1” (Ueda [0018] the circuit 202 and 204 would process the digital signal to produce an analog signal for the speakers)

It would have been obvious before the effective filing date of the invention to one of ordinary skill in the art to combine the circuit driving speakers in Ueda with Moyer to yield the predictable results of having a circuit with more functions.
Claims 22 and 30 have similar limitations to claim 1 and is rejected for similar reasons.

Regarding Claim 2, Moyer further discloses wherein the configuration of the control unit is set via the first interface.
“The BIU 80 is configured to forward the memory access request over the interconnect 20 to the global MPU 30. The BIU 80 can initiate a memory-read access request by transmitting a memory address via signal ADDRESS, a read command signal (not shown), and the REQUEST ATTRIBUTES 94 identifying values of other attributes associated with the request, such as request indicators. These signals are propagated via the interconnect 20 to the global MPU 30. The global MPU 30, operating in a similar manner as the local MPU 60, can further determine if the access request includes privileges necessary to access the memory location specified by the address. Having approved the access request, the global MPU 30 can access the desired location at the memory device 40 or the slave device 42 and return the requested data information to the BIU 80 and then data processing logic module 70 via the signal RDATA over the interconnect 20. In some embodiments, the global MPU 30 may not handle the actual transfer of data, but instead act as an access gate to memory 40 and slave device 42” (Moyer [0031] the configuration of the control unit in setting the second interface to allowing or deny data transfer is set via permission information via the first interface)

Regarding Claim 3, Moyer further discloses wherein the control unit comprises a gate having an ON state and an OFF state, wherein the second interface is coupled to the internal addressable space via the gate, and wherein the control unit being configured in the first state corresponds to the gate being configured in the ON state.
“The BIU 80 is configured to forward the memory access request over the interconnect 20 to the global MPU 30. The BIU 80 can initiate a memory-read access request by transmitting a memory address via signal ADDRESS, a read command signal (not shown), and the REQUEST ATTRIBUTES 94 identifying values of other attributes associated with the request, such as request indicators. These signals are propagated via the interconnect 20 to the global MPU 30. The global MPU 30, operating in a similar manner as the local MPU 60, can further determine if the access request includes privileges necessary to access the memory location specified by the address. Having approved the access request, the global MPU 30 can access the desired location at the memory device 40 or the slave device 42 and return the requested data information to the BIU 80 and then data processing logic module 70 via the signal RDATA over the interconnect 20. In some embodiments, the global MPU 30 may not handle the actual transfer of data, but instead act as an access gate to memory 40 and slave device 42” (Moyer [0031] the control unit controls the access to the memory by allowing (on) or denying (off) data access via the second interface)

Regarding Claim 4, Moyer further discloses wherein the control unit comprises a policy table storing an access permission for the internal addressable space, the access permission defining the subset of the address ranges to which access is allowed or denied by the control unit when in the first state.
“a first region descriptor contained within a MPU can be configured to permit supervisor-write accesses to a large region of memory, while a second region descriptor at the same MPU can be configured to allow user-write accesses to a portion of the larger region. Based on a least-restrictive policy and based on an access request for which both region descriptors are applicable, either a supervisor-write access or a user-write access is allowed. For another example, a first region descriptor within a first MPU can be configured to permit supervisor-write accesses to a large region of memory, while a second region descriptor at a different MPU can be configured to disallow supervisor-write accesses to a portion of the larger region. Based on a most-restrictive policy and based on an access request for which both region descriptors are applicable, a supervisor-write access is denied, while for a least-restrictive policy a supervisor-write access is allowed” (Moyer [0024])

Regarding Claim 5, Moyer further discloses wherein the control unit comprises a policy table storing an access permission for the internal addressable space, the access permission defining the subset of address ranges to which access is allowed or denied by the control unit when in the first state, and wherein the gate is coupled to the policy table such that, in the ON state, the gate is configured to allow or deny access to the subset of the internal addressable space according to the policy table.
“a first region descriptor contained within a MPU can be configured to permit supervisor-write accesses to a large region of memory, while a second region descriptor at the same MPU can be configured to allow user-write accesses to a portion of the larger region. Based on a least-restrictive policy and based on an access request for which both region descriptors are applicable, either a supervisor-write access or a user-write access is allowed. For another example, a first region descriptor within a first MPU can be configured to permit supervisor-write accesses to a large region of memory, while a second region descriptor at a different MPU can be configured to disallow supervisor-write accesses to a portion of the larger region. Based on a most-restrictive policy and based on an access request for which both region descriptors are applicable, a supervisor-write access is denied, while for a least-restrictive policy a supervisor-write access is allowed” (Moyer [0024])

Regarding Claim 6, Moyer further discloses wherein the control unit further comprises an audit module configured to, for an incoming request received via the second interface to access at least one address of the plurality of address ranges, access the policy table to determine an access permission associated with the at least one address, and to transmit a signal to the gate, wherein the gate, in the ON state, is configured to, on receipt of the signal from the audit module, adopt a configuration according to which the received access request is allowed or denied depending on the access permission associated with the at least one space.
“a first region descriptor contained within a MPU can be configured to permit supervisor-write accesses to a large region of memory, while a second region descriptor at the same MPU can be configured to allow user-write accesses to a portion of the larger region. Based on a least-restrictive policy and based on an access request for which both region descriptors are applicable, either a supervisor-write access or a user-write access is allowed. For another example, a first region descriptor within a first MPU can be configured to permit supervisor-write accesses to a large region of memory, while a second region descriptor at a different MPU can be configured to disallow supervisor-write accesses to a portion of the larger region. Based on a most-restrictive policy and based on an access request for which both region descriptors are applicable, a supervisor-write access is denied, while for a least-restrictive policy a supervisor-write access is allowed” (Moyer [0024])

“The MPU 30 can either allow or deny the requested access in a manner similar to that previously described with reference to the local MPU 60. If the access is allowed, the request can be forwarded to a memory controller (not shown) that performs the requested memory access transaction at the memory device 40, at the slave device 42, or at another memory mapped device (not shown). If the global MPU 30 denies the access request based on permission information included therein, the global MPU 30 can instead provide an access termination error response or another form of exception indicator to the device or processor core that initiated the access request” (Moyer [0036])

Regarding Claim 9, Moyer further discloses wherein the audit module comprises a comparator.
“permissions specified by the local region descriptor 610 are compared to the permissions previously determined based on the global region descriptors 620 and 630, and final combined permissions are determined based on a most-restrictive policy” (Moyer [0054] comparing would be done by a comparator)

Regarding Claim 10, Moyer further discloses wherein the incoming access request received via the second interface comprises a request to read, write, or read and write the at least one address and wherein the associated access permission comprises a permission to read, write, or read and write the at least one address.
“The BIU 80 is configured to forward the memory access request over the interconnect 20 to the global MPU 30. The BIU 80 can initiate a memory-read access request by transmitting a memory address via signal ADDRESS, a read command signal (not shown), and the REQUEST ATTRIBUTES 94 identifying values of other attributes associated with the request, such as request indicators. These signals are propagated via the interconnect 20 to the global MPU 30. The global MPU 30, operating in a similar manner as the local MPU 60, can further determine if the access request includes privileges necessary to access the memory location specified by the address. Having approved the access request, the global MPU 30 can access the desired location at the memory device 40 or the slave device 42 and return the requested data information to the BIU 80 and then data processing logic module 70 via the signal RDATA over the interconnect 20” (Moyer [0031])

Regarding Claim 11, Moyer further discloses wherein the policy table is configured to store an access permission for a set of address ranges in the internal addressable space.
“permission information maintained by a MPU is stored in a cache line of the cache memory along with the accessed information” (Moyer [0071] the cache would be part of the internal addressable space of the controller)

Regarding Claim 12, Moyer further discloses wherein the access permission in the policy table is configured to be set via the first interface.
“During operation of a MPU, such as local MPU 60 and global MPU 30, an incoming memory access request is evaluated. For example, REQUEST INFORMATION 90 and REQUEST ATTRIBUTES 94 received from BIU 80 can be evaluated to determine an address of a location to be accessed, a PID associated with the request, whether the requesting device or process has supervisor or only user privileges, whether the request is a read access or write access, and whether the request is an instruction access or a data access” (Moyer [0045] information is passed via the first interface to configure the access permissions)

Regarding Claim 14, Moyer further discloses wherein the control unit is configured to store an access permission defining the subset of address ranges to which access is allowed or denied via the second interface when in the first state.
“Before transmitting the memory access request external to the processor core 10, local MPU 60 can determine whether to allow or deny the access based on values of request attributes associated with the request. If the local MPU 60 determines that request indicators accompanying the request meet the requirements of accessibility indicators maintained by the local MPU 60, the memory access request is provided to the BIU 80” (Moyer [0032])

Regarding Claim 15, Moyer further discloses wherein the access permission is configured to be set via the first interface.
“The BIU 80 is configured to forward the memory access request over the interconnect 20 to the global MPU 30. The BIU 80 can initiate a memory-read access request by transmitting a memory address via signal ADDRESS, a read command signal (not shown), and the REQUEST ATTRIBUTES 94 identifying values of other attributes associated with the request, such as request indicators. These signals are propagated via the interconnect 20 to the global MPU 30. The global MPU 30, operating in a similar manner as the local MPU 60, can further determine if the access request includes privileges necessary to access the memory location specified by the address. Having approved the access request, the global MPU 30 can access the desired location at the memory device 40 or the slave device 42 and return the requested data information to the BIU 80 and then data processing logic module 70 via the signal RDATA over the interconnect 20. In some embodiments, the global MPU 30 may not handle the actual transfer of data, but instead act as an access gate to memory 40 and slave device 42” (Moyer [0031] the configuration of the control unit in setting the second interface to allowing or deny data transfer is set via permission information via the first interface)

Regarding Claim 16, Moyer further discloses wherein, when in the first state, the control unit is configured to allow the first interface access to the plurality of address ranges of the internal addressable space.
“If the local MPU 60 determines that request indicators accompanying the request meet the requirements of accessibility indicators maintained by the local MPU 60, the memory access request is provided to the BIU 80” (Moyer [0032])

Regarding Claim 17, Moyer further discloses wherein the control unit comprises a gate having an ON state and an OFF state, wherein the first interface is coupled to the internal addressable space via the gate, and wherein the control unit being configured in the first state corresponds to the gate being configured in the OFF state.
“The BIU 80 is configured to forward the memory access request over the interconnect 20 to the global MPU 30. The BIU 80 can initiate a memory-read access request by transmitting a memory address via signal ADDRESS, a read command signal (not shown), and the REQUEST ATTRIBUTES 94 identifying values of other attributes associated with the request, such as request indicators. These signals are propagated via the interconnect 20 to the global MPU 30. The global MPU 30, operating in a similar manner as the local MPU 60, can further determine if the access request includes privileges necessary to access the memory location specified by the address. Having approved the access request, the global MPU 30 can access the desired location at the memory device 40 or the slave device 42 and return the requested data information to the BIU 80 and then data processing logic module 70 via the signal RDATA over the interconnect 20. In some embodiments, the global MPU 30 may not handle the actual transfer of data, but instead act as an access gate to memory 40 and slave device 42” (Moyer [0031] the control unit controls the access to the memory by allowing (on) or denying (off) data access via the second interface)

Regarding Claim 18, Moyer further discloses wherein the control unit is configured in the first state.
“Before transmitting the memory access request external to the processor core 10, local MPU 60 can determine whether to allow or deny the access based on values of request attributes associated with the request. If the local MPU 60 determines that request indicators accompanying the request meet the requirements of accessibility indicators maintained by the local MPU 60, the memory access request is provided to the BIU 80” (Moyer [0032])

Regarding Claim 19, Moyer further discloses comprising a plurality of second interfaces, wherein each of the plurality of second interfaces is coupled to the internal addressable space via the control unit, and wherein the control unit is configurable in a state in which the control unit is configured to allow or deny a subset of the plurality of second interfaces access to the subset of the address ranges.
“The processor core 10 and the processor core 12 can communicate with the global MPU 30 via the interconnect 20. In particular, interconnect 20 may conduct signals to provide REQUEST INFORMATION 90, PERMISSION INFORMATION 92, and REQUEST ATTRIBUTES 94” (Moyer [0030] see fig. 1 there are multiple connections to the interconnect and MPU)

Regarding Claim 23, Moyer further discloses wherein access to the plurality of address ranges is permitted via the first interface.
“The BIU 80 is configured to forward the memory access request over the interconnect 20 to the global MPU 30. The BIU 80 can initiate a memory-read access request by transmitting a memory address via signal ADDRESS, a read command signal (not shown), and the REQUEST ATTRIBUTES 94 identifying values of other attributes associated with the request, such as request indicators. These signals are propagated via the interconnect 20 to the global MPU 30. The global MPU 30, operating in a similar manner as the local MPU 60, can further determine if the access request includes privileges necessary to access the memory location specified by the address. Having approved the access request, the global MPU 30 can access the desired location at the memory device 40 or the slave device 42 and return the requested data information to the BIU 80 and then data processing logic module 70 via the signal RDATA over the interconnect 20. In some embodiments, the global MPU 30 may not handle the actual transfer of data, but instead act as an access gate to memory 40 and slave device 42” (Moyer [0031] the configuration of the control unit in setting the second interface to allowing or deny data transfer is set via permission information via the first interface)

Regarding Claim 24, Moyer further discloses wherein the integrated circuit comprises a policy table that is configured to store an access permission for at least a subset of the plurality of address ranges such that the first and second subsets are defined according to their associated access permissions stored in the policy table.
“a first region descriptor contained within a MPU can be configured to permit supervisor-write accesses to a large region of memory, while a second region descriptor at the same MPU can be configured to allow user-write accesses to a portion of the larger region. Based on a least-restrictive policy and based on an access request for which both region descriptors are applicable, either a supervisor-write access or a user-write access is allowed. For another example, a first region descriptor within a first MPU can be configured to permit supervisor-write accesses to a large region of memory, while a second region descriptor at a different MPU can be configured to disallow supervisor-write accesses to a portion of the larger region. Based on a most-restrictive policy and based on an access request for which both region descriptors are applicable, a supervisor-write access is denied, while for a least-restrictive policy a supervisor-write access is allowed” (Moyer [0024])

Regarding Claim 25, Moyer further discloses wherein the access permission is configured to be set via the first interface.
“The BIU 80 is configured to forward the memory access request over the interconnect 20 to the global MPU 30. The BIU 80 can initiate a memory-read access request by transmitting a memory address via signal ADDRESS, a read command signal (not shown), and the REQUEST ATTRIBUTES 94 identifying values of other attributes associated with the request, such as request indicators. These signals are propagated via the interconnect 20 to the global MPU 30. The global MPU 30, operating in a similar manner as the local MPU 60, can further determine if the access request includes privileges necessary to access the memory location specified by the address. Having approved the access request, the global MPU 30 can access the desired location at the memory device 40 or the slave device 42 and return the requested data information to the BIU 80 and then data processing logic module 70 via the signal RDATA over the interconnect 20. In some embodiments, the global MPU 30 may not handle the actual transfer of data, but instead act as an access gate to memory 40 and slave device 42” (Moyer [0031] the configuration of the control unit in setting the second interface to allowing or deny data transfer is set via permission information via the first interface)

Regarding Claim 26, Moyer further discloses further comprising a gate and an audit module, wherein the audit module is coupled to the policy table and to the gate, and wherein the audit module is configured to, for an incoming request received via the second interface to access at least one address of the plurality of address ranges, access the policy table to determine an access permission associated with at least one space, and to transmit a signal to the gate, wherein the gate is configured to, on receipt of the signal from the audit module, adopt a configuration according to which the received access request is allowed or denied depending on the access permission associated with the at least one space.
“a first region descriptor contained within a MPU can be configured to permit supervisor-write accesses to a large region of memory, while a second region descriptor at the same MPU can be configured to allow user-write accesses to a portion of the larger region. Based on a least-restrictive policy and based on an access request for which both region descriptors are applicable, either a supervisor-write access or a user-write access is allowed. For another example, a first region descriptor within a first MPU can be configured to permit supervisor-write accesses to a large region of memory, while a second region descriptor at a different MPU can be configured to disallow supervisor-write accesses to a portion of the larger region. Based on a most-restrictive policy and based on an access request for which both region descriptors are applicable, a supervisor-write access is denied, while for a least-restrictive policy a supervisor-write access is allowed” (Moyer [0024])

“The MPU 30 can either allow or deny the requested access in a manner similar to that previously described with reference to the local MPU 60. If the access is allowed, the request can be forwarded to a memory controller (not shown) that performs the requested memory access transaction at the memory device 40, at the slave device 42, or at another memory mapped device (not shown). If the global MPU 30 denies the access request based on permission information included therein, the global MPU 30 can instead provide an access termination error response or another form of exception indicator to the device or processor core that initiated the access request” (Moyer [0036])


Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moyer (published August 23, 2012) and Ueda (published January 28, 2016) as applied to claim 3 above, and further in view of Paaske (US 2005/0033982) (hereinafter Paaske) (published February 10, 2005).
Regarding Claim 7, the combination of Moyer and Ueda disclosed the integrated circuit of claim 3, and storing the permission information in the cache.
“The permission information is stored in the cache line along with other tag and data information. In response to a subsequent access request that hits to that particular cache line, the access can be allowed or denied based on both the permission information stored in the cache line and permission information stored in the local MPU” (Moyer [0037])

But does not explicitly state wherein the ON/OFF state of the gate is configured to be controllable via non-volatile memory. Paaske discloses wherein the ON/OFF state of the gate is configured to be controllable via non-volatile memory.
 “A cache for Key Encrypting Keys (KEK) is provided by cache 320, which can be implemented using One Time Programmable (OTP) memory, Non Volatile Memory (NVM) (not shown), or the like” (Paaske [0050])

It would have been obvious before the effective filing date of the invention to one of ordinary skill in the art to combine the use of non-volatile memory being use for the cache in Paaske with the combination of Moyer and Ueda to yield the predictable results of not losing data due to unexpected events.

Regarding Claim 8, Paaske further discloses wherein the non-volatile memory comprises one-time-programmable (OTP) memory.
“A cache for Key Encrypting Keys (KEK) is provided by cache 320, which can be implemented using One Time Programmable (OTP) memory, Non Volatile Memory (NVM) (not shown), or the like” (Paaske [0050])

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moyer (published August 23, 2012) and Ueda (published January 28, 2016) as applied to claim 4 above, and further in view of Ndu et al. (US 2021/0232510) (hereinafter Ndu) (filed January 28, 2020).
Regarding Claim 13, the combination of Moyer and Ueda disclosed the integrated circuit of claim 4, but does not explicitly state wherein the integrated circuit is configured such that, following boot of the integrated circuit, modification of the access permission stored in the policy table is prevented.
Ndu discloses wherein the integrated circuit is configured such that, following boot of the integrated circuit, modification of the access permission stored in the policy table is prevented.
“In the credential-based access mode, after the kernel 105 has set the contents of the permissions table 118 during the boot operation, the kernel 105 sets the lock indicator in the lock register 122 to the lock value to prevent further modification of the permissions table 118” (Ndu [0056])

It would have been obvious before the effective filing date of the invention to one of ordinary skill in the art to combine modification prevention in Ndu with the combination of Moyer and Ueda to yield the predictable results of a more secure environment.

Claim 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moyer (published August 23, 2012) and Ueda (published January 28, 2016) as applied to claim 1 above, and further in view of Voigt et al. (US 2005/0172073) (hereinafter Voigt) (published August 04, 2005).
Regarding Claim 20, the combination of Moyer and Ueda discloses the integrated circuit of claim 1, but does not explicitly state further comprising a plurality of second interfaces and a plurality of control units, wherein each of the plurality of second interfaces is coupled to the internal addressable space via a respective control unit, wherein each control unit is configurable in a first state in which the control unit is configured to allow or deny a respective second interface access to at least one respective subset of the address ranges.
Voigt discloses further comprising a plurality of second interfaces and a plurality of control units, wherein each of the plurality of second interfaces is coupled to the internal addressable space via a respective control unit, wherein each control unit is configurable in a first state in which the control unit is configured to allow or deny a respective second interface access to at least one respective subset of the address ranges.
“The illustrative systems and methods enable load balancing decisions using automated algorithms to account for multiple controller fabric utilization, controller bandwidth utilization, and memory utilization. Storage devices in one storage shelf can be associated with any controller pair in a group connected to the fabric. Performance can be re-balanced within a short time, for example minutes, of a controller failure” (Voigt [0022] the multiple controllers would be multiple of the control unit described in Moyer above) 

It would have been obvious before the effective filing date of the invention to one of ordinary skill in the art to combine the use of multiple controllers in Voigt with the combination of Moyer and Ueda to yield the predictable results of better reliability by load-balancing and have access when one of the controller fails.

Regarding Claim 21, Moyer further discloses wherein the configuration of each of the plurality of control units is set via the first interface.
“The BIU 80 is configured to forward the memory access request over the interconnect 20 to the global MPU 30. The BIU 80 can initiate a memory-read access request by transmitting a memory address via signal ADDRESS, a read command signal (not shown), and the REQUEST ATTRIBUTES 94 identifying values of other attributes associated with the request, such as request indicators. These signals are propagated via the interconnect 20 to the global MPU 30. The global MPU 30, operating in a similar manner as the local MPU 60, can further determine if the access request includes privileges necessary to access the memory location specified by the address. Having approved the access request, the global MPU 30 can access the desired location at the memory device 40 or the slave device 42 and return the requested data information to the BIU 80 and then data processing logic module 70 via the signal RDATA over the interconnect 20. In some embodiments, the global MPU 30 may not handle the actual transfer of data, but instead act as an access gate to memory 40 and slave device 42” (Moyer [0031] the configuration of the control unit in setting the second interface to allowing or deny data transfer is set via permission information via the first interface)


Claim 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moyer (published August 23, 2012) and Ueda (published January 28, 2016) as applied to claim 1 above, and further in view of Laver et al. (US 2015/0207624) (hereinafter Laver) (published July 23, 2015).
Regarding Claim 27, the combination of Moyer and Ueda disclosed the integrated circuit of claim 1 (see rejection above), and Laver discloses a system comprising the integrated circuit of any preceding claim 1, the system comprising: a secure microcontroller coupled to the addressable space via the first interface; and a processor coupled to the addressable space via at least one second interface.
“FIG. 2 illustrates a high level schematic block diagram of an integrated circuit (IC) 200 according to one aspect of the disclosure. The IC 200 may be, for example, a processor that includes processing circuits, memory circuits, etc., and may be found in an electronic communication device, such as but not limited to a mobile phone, computer, tablet, watch, etc. The IC 200 may include a resource power management (RPM) circuit 201, a secure boot loader circuit 202, a processing circuit 203, insecure applications 204, a volatile memory circuit 206, and a secure execution environment (SEE) 208. The volatile memory circuit 206 includes a physically unclonable function (PUF) 210, and the SEE 208 includes a secure volatile memory circuit 212” (Laver [0029] processing circuit and secure boot loader are coupled to the memory via the interfaces)

It would have been obvious before the effective filing date of the invention to one of ordinary skill in the art to combine the processing circuit and secure boot loader of Laver with the combination of Moyer and Ueda to yield the predictable results of being able to controller the parts of the system.

Regarding Claim 28, Laver further discloses wherein the processor is configured to initialize an operating system, and wherein the secure microcontroller is configured to initialize the integrated circuit prior to the completion of the processor initializing the operating system.
“Upon IC 200 power ON, the IC 200 undergoes/executes a secure boot up process (also referred to herein as "secure boot flow") by having the processing circuit 203 obtain and execute the secure boot loader (e.g., secure boot code) 202. The secure boot loader 202 may be stored in memory circuits such as but not limited to read-only memory (ROM) and/or other non-volatile memory. The secure boot loader 202 initializes various modules of the IC 200 and performs other basic operations in order to ready the IC 200 for normal operation” (Laver [0031])

“After authentication of the SBL.sub.3 508, the SBL.sub.3 508 executes and may, among other things, check storage mode for software flashing. The SBL.sub.3 508 may also load and authenticate the HLOS 512 and/or the application secondary boot loader 510. In a similar fashion, subsequent boot up processes are loaded, authenticated, and executed in successive order, such as the application secondary boot loader 510, the HLOS 512, and user applications 514” (Laver [0053])

Regarding Claim 29, Laver further discloses wherein the processor is configured to trigger the secure microcontroller to initialize the integrated circuit.
“Upon IC 200 power ON, the IC 200 undergoes/executes a secure boot up process (also referred to herein as "secure boot flow") by having the processing circuit 203 obtain and execute the secure boot loader (e.g., secure boot code) 202” (Laver [0031])


Response to Arguments
Applicant's arguments filed September 13, 2022 have been fully considered but they are not persuasive.
Applicant Argues:
a)	As best understood by the Applicant, it appears as if the Examiner asserts that it would be obvious to provide the distinct components of Moyer into a single chip. As amended, Claims 1, 22, and 30 relate to an integrated circuit for use in audio applications that can drive a transducer (e.g., of an amplifier) and that provides asymmetric access to its memory. So, by virtue of the claimed interfaces, a processor may be afforded runtime control over the audio transducer and also secure control to configure the IC during startup. As stated in the application (e.g., Pages 3 and 4), any malware running on the host processor when it has runtime control over the IC could get into the configuration registers which could affect, for example, the speaker protection algorithm and damage the audio component or circuit. The claimed invention therefore permits safe, secure, and reliable control of an audio component by providing an interface that is used at runtime (having access to only a designated "runtime" subset of address ranges) in addition to another interface that has access to all address ranges (and can therefore be used to load firmware into the IC to drive the transducer).
With respect to (a), the amended claims further adds the components of a data interface and an output terminal to the claims, as well as a limitation where the data received from the data interface is processed and transmitted to an audio transducer connected to the output. These claim limitation appear to be of a separate entity just added into the previous claims and have nothing tying amended portion with the previous claim limitations. It would also be obvious to combine that extra circuitry that processes audio signals and drives audio transducer with Moyer to include those components as part of the IC to yield the predictable results of reducing the amount of separate components/space required while providing extra functions.
Examiner disagrees that “any malware running on the host processor when it has runtime control over the IC could get into the configuration registers”, as this would depend on how the IC is designed, an IC designed with the two distinct area which don’t share processors, memory, or other components would not have any cross contamination via malware. And as in the current claims there is nothing tying the different components within the circuit together.
Applicant further states the “claimed invention therefore permits safe, secure, and reliable control of an audio component”, but there is nothing claimed on how this is being done. The claimed invention only has different components such as interface, memory, control unit, and output terminal claimed as well allowing or denying access to parts of the memory. There is nothing that ties the audio components to the other parts of the invention or how the other parts of the invention operate to protect the audio component.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIDNEY LI whose telephone number is (571)270-5967. The examiner can normally be reached Monday to Friday 10:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIDNEY LI/Examiner, Art Unit 2136                                                                                                                                                                                                        

/EDWARD J DUDEK  JR/Primary Examiner, Art Unit 2136